Title: James Lovell to Abigail Adams, 17 April 1781
From: Lovell, James
To: Adams, Abigail


     
      
       April 17.1781
      
     
     By your Letter of the 3d. received this day I find that I have lost the Pleasure of having what you and Mr. Cranch wrote some Time ago respecting your little Invoices. Tho’ I make little Progress in forwarding your Property yet my past Notifications will show that I am constantly attentive to the Business. I suspect that Mr. Cranch may have mentioned some Waggons which came to this City with Mr. Dugan’s Goods: But I found it dangerous to send small Boxes in those Waggons; and I could not obtain Room for your strong one. The Waggoners would have been glad to get Freight but they were both honest enough to tell me that the uncouth manner in which they had been obliged to place their first Charge would expose all after-loading to be crushed. Each had one Hogshead and one Pipe of Tobacco in his Waggon.
     
     There was one other Opportunity but I was advised not to trust to the Character of the Owner of the Waggon.
     I may not have the Chance of seeing Capt. Jones before this Letter goes off, but I will endeavor to obtain all the Information he can give respecting the Invoice. I have so closely packed the Goods, after lessening the Case, that I am unwilling to open it again without I receive some particular Request, from you or some other of the concerned, for some Part of the Contents, when a known Conveyance offers.
     Mr. Gerry’s and Mr. Palmer’s Good’s were put up by the Direction of Mr. Ross, not by Mr. Moylan. I have transmitted Letters of Advice and Invoices to my two Friends. I shall write to Mr. Moylan as you desire.
     I am very sorry that the Packages delivered to Doctor Winship have not reached you. My Charges to him and his Promises of Care are my only Warrants for sending your Things unboxed. Tho’ they are well secured against Friction by the Wrappers, they will be ruined if Rain gets to them. If you had mentioned who has the particular Charge of them at Fishkill, I could have taken Measures by this Post to recommend them strongly to the Attention of a Friend. I will write at Random to Col. Hughes.
     I will, at more Leisure use Cyphers to answer some of your Questions. I shall only now add assurances of respectful Affection and my best Wishes for your Happiness.
     
      J: L.
     
    